                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA


MIGUEL H. GARCIA,                       Case No. 2:19-cv-09790-JFW-SK
                  Plaintiff,            ORDER ACCEPTING REPORT
                                        AND RECOMMENDATION OF
            v.                          U.S. MAGISTRATE JUDGE

ANDREW SAUL,
Commissioner of the Social
Security Administration,
                  Defendant.


     Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all
the records herein, and the attached Report and Recommendation of the
United States Magistrate Judge. The time for filing objections to the Report
and Recommendation has passed, and no Objections have been filed. The
Court concurs with and accepts the findings, conclusions, and
recommendations of the United States Magistrate Judge.
     THEREFORE, IT IS ORDERED that the Report and Recommendation
of the United States Magistrate Judge is accepted, the decision of the
Commissioner of the Social Security Administration is reversed, and the
matter is remanded for further administrative action consistent with the
findings and conclusions in the Report and Recommendation. Judgment
shall be entered accordingly.
     IT IS SO ORDERED.



DATED: June 21, 2021
                                         HON. JOHN F. WALTER
                                         U.S. DISTRICT JUDGE
